Citation Nr: 0610672	
Decision Date: 04/14/06    Archive Date: 04/26/06	

DOCKET NO.  02-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.   

2.  Entitlement to an effective date earlier than April 21, 
1997 for an award of  service connection for bilateral 
defective hearing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2000 and October 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

Upon review of this case, it is clear that the veteran failed 
to perfect his appeal regarding the issue of an earlier 
effective date for the assignment of a compensable evaluation 
for service-connected tinnitus.  Accordingly, that issue is 
not currently before the Board.  

The issue of an increased rating for hearing loss is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Received on January 18, 1981 was an unsigned VA Form 21-
526, Veteran's Application for Compensation or Pension, 
requesting service connection for bilateral defective 
hearing.  

2.  In correspondence of March 1981, the RO requested that 
the veteran submit evidence demonstrating that his hearing 
loss had existed since the time of his discharge from 
service.  The veteran was additionally informed that VA Form 
21-526 was being returned to him for his signature.  Finally, 
the veteran was informed that, were the requested evidence 
not received within one year from the date of the 
correspondence, no benefits would be payable on the basis of 
his pending claim.  Based on a review of the claims folder, 
the veteran failed to respond to the RO's request for 
evidence and a signed VA Form 21-526.  

3.  The veteran's original claim for service connection for 
bilateral defective hearing was received on April 21, 1997.  


CONCLUSIONS OF LAW

1.  The veteran's January 1981 claim for service connection 
for bilateral defective hearing was effectively abandoned.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.158 (2005).  

2.  An effective date earlier than April 21, 1997 for an 
award of service connection for bilateral defective hearing 
is not warranted.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and the effective date of the 
disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.  

In this case, in correspondence of August 2002, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for an earlier effective date, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession pertaining to his 
claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a February 2003 
Statement of the Case (SOC), and an October 2005 Supplemental 
Statement of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claims.  
By way of these documents, he was also specifically informed 
of the cumulative evidence already provided to VA or obtained 
by VA on the veteran's behalf.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA and private outpatient 
treatment records and examination reports, hearing testimony, 
and copies of VA Forms 21-526.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


Factual Background

On November 18, 1981, there was received a VA Form 21-526, 
Veteran's Application for Compensation or Pension, requesting 
service connection for bilateral defective hearing.  Although 
this document was dated January 7, 1981, it was not signed.

In correspondence of March 1981, the veteran was advised 
that, before further consideration could be given to his 
compensation claim, it was necessary for him to submit 
evidence demonstrating that his hearing loss had existed 
since the time of his discharge from service.  The veteran 
was further advised that the aforementioned VA Form 21-526 
was being returned to him for his signature.  Finally, the 
veteran was informed that, should the additional evidence 
requested not be received within one year from the date of 
the correspondence, no benefits would be payable on the basis 
of his pending claim.  Pertinent evidence of record is to the 
effect that the veteran failed to respond to the 
aforementioned March 1981 request for his signature and 
additional evidence.  

On April 21, 1997, there was received a signed VA Form 21-
526, Veteran's  Application for Compensation or Pension, 
representing the veteran's claim for service connection for 
bilateral defective hearing.  

In a rating decision of August 1997, the RO granted service 
connection (and a noncompensable evaluation) for bilateral 
defective hearing, effective from April 21, 1997, the date of 
receipt of the veteran's claim.  

In February 2001, the veteran requested an earlier effective 
date for the grant of service connection for hearing loss.  
He submitted copies of a VA Form 21-526 bearing a date of 
January 7, 1981, a signature, and a VA date stamp of January 
18, 1981.  

During the course of an RO hearing in July 2005, the veteran 
offered testimony regarding the assignment of an effective 
date earlier than April 21, 1997 for the award of service 
connection for bilateral defective hearing.  


Analysis

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
The effective date of an evaluation and award of compensation 
is generally the day following separation from service, or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2005).  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen, or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.158 
(2005).  

In the present case, a review of the record discloses that, 
on January 18, 1981, there was received a dated but unsigned 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, requesting service connection for bilateral 
defective hearing.  In response, the RO, in correspondence of 
March 1981, advised the veteran that, before further 
consideration could be given to his claim for compensation, 
it was necessary that he submit additional evidence 
demonstrating that his hearing loss had existed since the 
time of his discharge from service.  The veteran was further 
advised that his VA Form 21-526 was being returned for his 
signature.  Finally, the veteran was informed that, should 
the requested evidence not be received within one year from 
the date of said correspondence, no benefits would be payable 
on the basis of the veteran's pending claim.  

A review of the record fails to disclose that the veteran 
responded to the RO's request for a signed VA Form 21-526 and 
additional evidence substantiating his claim for service 
connection.  Under the circumstances, it may reasonably be 
determined that the veteran's January 1981 claim for service 
connection was effectively abandoned.  See 38 U.S.C.A. § 501 
(West 2002); 38 C.F.R. § 3.158 (2005).  

Not until April 21, 1997 was a signed application received, 
requesting service connection for bilateral defective 
hearing.  The RO, in a rating decision of August 1997, 
granted service connection for bilateral defective hearing, 
effective from April 21, 1997, the date of receipt of the 
aforementioned claim.  

While the veteran has presented copies of a VA Form 21-526 
dated January 7, 1981, which included a signature, the claims 
file does not reflect that the signed copy was ever submitted 
to the RO, prior to his claim for an earlier effective date 
in 2001.  The original date stamps on the unsigned version 
were dated January 18, 1981, and the subsequent copies 
reflect no additional date stamps indicating that the VA Form 
21-526 was subsequently returned by the veteran to the RO.  
Thus, the preponderance of the evidence is against the 
finding that the veteran submitted a properly signed VA Form 
21-526 within a year of the unsigned copy received on January 
18, 1981.

As noted above, the effective date of an award of 
compensation is the day following separation from service, or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2005).  In the present case, it is clear that the 
veteran's April 1997 claim was not received within one year 
following the veteran's separation from service.  Under the 
circumstances, the controlling date is the date the signed 
claim, which is to say, April 21, 1997, was received.  
Accordingly, an effective date earlier than that for an award 
of service connection for bilateral defective hearing may not 
be assigned.  

In reaching the above determination, the Board has considered 
the veteran's testimony given at the time of an RO hearing in 
July 2005.  Such testimony, however, in and of themselves, do 
not provide a persuasive basis for a grant of the benefits 
sought in light of the evidence as a whole.  


ORDER

An effective date earlier than April 21, 1997 for an award of 
service connection for bilateral defective hearing is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506.

Review of the record fails to reveal that the veteran was 
ever provided with VCAA complying notice with respect to his 
claim for an increased rating for hearing loss.  Thus, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), is required, that also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  See Dingess, supra; see also Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied with respect 
to the claim for an increased rating for 
hearing loss.  See also 66 Fed. Reg. 
45620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date of any increase for the 
claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  Thereafter, the RO should readjudicate 
the claim for an increased rating for 
hearing loss.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC) given the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).




	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


